Case 2:20-cv-08751-DSF-SK Document 4 Filed 10/08/20 Page 1 of 1 Page ID #:7




                                                              JS-6


                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


CHRISTOPHER J. GREEN,               CASE NO. 2:20-cv-8751-DSF (SK)
                  Petitioner,
                                    JUDGMENT
            v.
UNKNOWN,
                  Respondent.



     Pursuant to the Order Dismissing Action for Lack of Jurisdiction, IT
IS ADJUDGED that this action is dismissed without prejudice.



DATED: October 8, 2020

                                  Honorable Dale S. Fischer
                                  UNITED STATES DISTRICT JUDGE
